Title: From James Madison to William Eustis, 3 April 1815
From: Madison, James
To: Eustis, William


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 3. 1815
                    
                    I am just favored with yours of the 19h. Ulto. I need not say that I should have been particularly happy in seeing you before your departure for Europe, if circumstances had permitted. Having retired for a while to my farm, I am disappointed of the pleasure of even a substituted interview with Mr. Everett. The Secretary of State however whom I left at Washington, will have an opportunity, of adding to his written communications to you, such others thro’ him, as may be useful or satisfactory.
                    The case of the House at the Hague had not occured to me. What first suggests itself on the subject, is, that it may be best for you to ascertain & transmit from the spot, the circumstances which ought to influence a final decision. This is the more convenient, as the Hague may cease to be the Seat of Govt. or at least the exclusive one, in the event of a permanent annexation of Belgium, to the other Netherlands.
                    
                    I sincerely rejoice with you on the conclusion of the war, at a time & on terms which could not but render it truly welcome. I do not believe that either the resources or the spirit of the nation would have been inadequate to its successful continuance; on the contrary the means in preparation, promised greater efforts than in any preceding campaign. But prudence as well as humanity, suppresses a wish to commit what has been gained, to the fortune of events. From all that we now learn, peace was at least as eligible to the other party, as to the U.S. Had every thing, which passed during the long silence which preceded it, reached us in the usual course, the issue at Ghent, would have been less abrupt on us.
                    Accept my wishes that your mission may be as agreeable to you, as I am sure, your endeavors will be constant, to make it beneficial to your Country; and be so good as to present to Mrs. Eustis, the affectionate respects of Mrs. M. in addition to mine. She is disabled from expressing them herself, by a very serious indisposition, which succeeded her journey home, and from which her recovery is but just commencing. Yrs. with great sincerity
                    
                        
                            James Madison
                        
                    
                